Robert H. Dudley, Justice.  The plaintiff filed suit against three defendants. Two of the three defendants filed motions for judgments on the pleadings. See A.R.C.P. Rule 12(c). The trial court granted the motions for the two defendants, but the third separate defendant remains in the suit below. Thus, the trial court did not grant a final judgment, see A.R.C.P. Rule 54(b), and yet, the plaintiff seeks to appeal. We dismiss the appeal because the order entered is not an appealable order. Burnley v. Mutual of Omaha, 291 Ark. 185, 723 S.W.2d 363 (1987).